DETAILED ACTION
Status of the Claims
	Claims 22, 24 and 26-28 are cancelled. Claims 31-35 are new. Claims 1-21, 23, 25, and 29-35 are pending in this application. Claims 1-21, 23, 25, and 29-35 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a continuity application of applications #15655924 (filed on 07/21/2017), #16281235 (filed on 02/21/2019) and #16527633 (filed on 07/31/2019), claims priority from the provisional applications #62365812 (filed on 07/22/2016), #62399413 (filed on 09/25/2016) and #62474330 (filed on 03/21/2017). 
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 08/18/2021 were filed after the mailing date of the non-final rejection on 7/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Objections Withdrawn
The objection over claim 1 is withdrawn per applicant’s amendment of correcting the minor informality recited in the prior office action. 
New Objections – Necessitated by Applicant’s amendments
Claim 35 is objected to because of the following informalities:  
. 
Appropriate correction is required.
Maintained Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang) and Clark Allphin et al (US 20120076865 A1, publication date: 03/29/2012) (Hereinafter Allphin). 
Regarding claims 1 and 16, Liang teaches as discussed below (see Maintained rejections modified as necessitated by amendments). 
Regarding claims 18-21, even though Liang teaches “the granulates were extruded through a screen with a desirable pore size then spheronized to yield pellets” (example 2), it doesn’t specify values. 
Allphin teaches “controlled release dosage forms for delivery of a drug selected from GHB and pharmaceutically acceptable salts, hydrates, tautomers, solvates and complexes of GHB. The controlled release dosage forms described herein may incorporate both controlled release and immediate release formulations in a single unit dosage form” (abstract). 
Regarding claim 18-21, Allphin teaches controlled (modified) release core tablet formulation (table 1) that comprises particles with sizes (volume diameter) 125, 180, 250, 420 and 850 µm (table 1C). Regarding the “volume mean diameter of about 320 microns” limitation of claim 21, one of ordinary skill in the art, through routine experimentation and optimization, would achieve a volume mean diameter of about 320 microns. Since sizes 250 and 420 µm are taught, diameters between 250 and 420 microns are viewed as acceptable as Allphin provides for use of various particle diameters. Absent evidence of criticality of the 320 microns value, this limitation is met by Liang and Allphin. Liang teaches “desirable pore size” and Allphin provides particles sizes that in combination would lead to an about 320 micron value through optimization. 


Maintained Rejections – Modified as Necessitated by Applicant’s amendments
Claims 1-13, 16-21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Flamel (Flamel’s Drug Delivery Platforms, publication date: June 2015) (Hereinafter Flamel) evidenced by Xyrem (Xyrem, Mean Oxybate Plasma Concentration in Healthy Volunteers, downloaded in July 2021) (Hereinafter Xyrem) and also evidenced by Biospace (Flamel Technologies Announces Positive Results Of A Second Clinical Trial With Micropump® Sodium Oxybate, publication date: 12/22/2014) (Hereinafter Biospace). 
Regarding claim 1, Flamel teaches Micropump® Microparticles for Controlled/Modified Release (page 7) that are formulated as sachets (page 8) comprising sodium oxybate (GHB) that is administered as one single dose before bedtime (night) (page 9). Flamel also teaches “Micropump® sodium oxybate has been studied in 40 healthy volunteers” (page 9) which are interpreted as human subjects. Additionally, Since Flamel teaches sachets, it is interpreted such that the administration of the pharmaceutical composition is via opening the sachet which is logically the only possible step 1 thus meeting the limitation “opening a sachet containing a pharmaceutical composition”. Regarding the “inducing the human subject to sleep for at least six 
Regarding claim 2, Flamel teaches 4.5 g and 6 g of sodium oxybate (page 9). Regarding the “figure 12” limitation, Flamel teaches “Flamel’s results of its two studies at doses of 4.5g and 6g show the following: Onset of action similar to 4.5g nightly dose of Xyrem® (sodium oxybate), Cmax lower than 4.5g nightly dose of Xyrem® (6g dose similar to Xyrem 4.5g dose), Mean blood concentration (μg/ml) at hours 7 and 8 similar to 4.5g nightly dose of Xyrem” (page 9). The Xyrem evidentiary reference provides a plasma concentration vs time curve for the 4.5g nightly dose of Xyrem where it is shown that the initial onset and blood concentration at hours 7 and 8 are similar between the instant application figure 12 and Xyrem figure. Additionally, Cmax values are also similar where Flamel can be interpreted as having a similar Cmax as the one shown in figure 12. Additionally, since Flamel is a single dose, it will have a curve similar to the one in Figure 12. Moreover, the errors bars of the instant figure 12 are extremely large which opens the door for Flamel to easily fit into. Based on all this evidence, “figure 12” limitation is met. 

Regarding claim 4, it is noted that the 9 g limitation is optional. For the remaining limitations, Flamel teaches as discussed above. 
Regarding claim 5, Biospace provides the evidence that “Each subject consumed a standard meal two hours prior to dosing” (page 2) for the Flamel Micropump Sodium Oxybate. 
Regarding claims 6-7, Biospace provides the evidence that “Narcolepsy is a sleep disorder involving irregular patterns in Rapid Eye Movement (REM) sleep and significant disruptions of the normal sleep/wake cycle. People with narcolepsy experience excessive day time sleepiness, sleep attacks, cataplexy, sleep paralysis, hallucinations and disrupted nighttime sleep” (page 3) which is what is being treated by Flamel. Biospace also discloses “The elimination of the second dose for narcolepsy patients would not only provide more convenience, but may improve the benefit sodium oxybate provides as there will be no disruption to nighttime sleep” (pages 1-2). In light of these disclosures, “inducing the human subject to sleep for 8 consecutive hours” limitation is a well expected outcome of the Flamel composition thus meeting the instant claims’ limitations. 
Regarding claims 8-12, Flamel teaches as discussed above. 
Regarding claim 13, Flamel teaches formulation as sachet and recites “powder for reconstitution” (page 8). It is interpreted such that the reconstitution would be done with an 
Regarding claim 16, Flamel teaches modified release (page 7) for the micropump microparticles that are sodium oxybate. 
Regarding claim 17, Flamel teaches “Micropump® Allows Various Dosage Forms And Combinations” as “Liquid suspension Syrup – LiquiTime” as an option (page 8). Flamel then also discloses “Combination of immediate release and extended release kinetics possible” as a key benefit of LiquiTime (page 19). Thus, one of ordinary skill in the art would use this information to have the modified release formulation to comprise immediate release and modified release portions. 
Regarding claims 18-20, Flamel teaches “Micropump® microparticles for controlled/modified release” to have a diameter from 100 to 500 μm (page 7).
Regarding claim 21, since Flamel discloses a visual of 100-500 μm for the microparticle and also recites that the system contains from 5,000 to 50,000 microparticles, it is calculated such that the volume mean diameter of these microparticles are about 300 μm.  Since the instant claim limitation is “about 320 μm” and there is not a numerical value for “about” in the instant specification, this difference of 6.25% is accepted as 300 being about 320. 
Regarding claim 33, Flamel provides curves (page 14, formulations 2-3) that meet the limitation of “release from 47% to 85% at 8 hours”.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Flamel to achieve the instant invention. Flamel teaches all of the functional limitations of the instant invention as discussed above, one of . 

Claims 1-17, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang) evidenced by J Fallingborg (Intraluminal pH of the human gastrointestinal tract, Dan Med Bull. 1999 Jun;46(3):183-96) (Hereinafter Fallingborg), and also evidenced by John Martin (Capsule endoscopy: how long does it take to pass?, topdoctors.co.uk, Published: 10/05/2019) (Hereinafter Martin). 
Regarding claim 1, Liang teaches a method for the treatment of a subject in need of the effects of gamma-hydroxybutyric acid (GHB), comprising administering an effective amount of the oral dosage form of a GHB salt (claims 1 and 14 of Liang), wherein the treatment is for narcolepsy (C1, line 18). Liang also teaches the subject to be human (claim 15). Liang also teaches the treatment to be a once nightly dose for the oral delivery of one or more GHB salts (C2, lines 34-37). Liang also teaches that the GHB that is taken orally is released into the blood stream since Liang discloses GHB concentrations in the blood (example 8). Liang also teaches the composition to be in the form of a sachet (C5, line 48). Since sachet is itself a bag, for administration, the process would start with opening a sachet containing the pharmaceutical composition. Regarding the “inducing the human subject to sleep for at least six consecutive hours as a result of the orally administering and releasing” limitation, prior art device anticipates a claimed process if the device carries out the process during normal anticipation (MPEP 2112.02). There is no evidence that Liang doesn’t induce 6 consecutive hours of sleep. On the 
Regarding claims 2-4 and 8-9, Liang teaches 4.5 to 9 grams of GHB (C1, lines 54-55) as a routine dosage for humans. This range is anticipatory over instant claim 8 and overlaps with the values given in instant claims 1-4 and 9 where all of the specific values recited in these claims are within the range given by Liang. Liang range has sufficient specificity (4.5-9) where one or ordinary skill in the art would use this range to achieve concentrations such as 4.5 g, 6.0 g, 7.5 g or 9 g (which are basically 1.5 g increments within the Liang range). Regarding the plasma concentration versus time curve limitations of instant claims 2-4, as explained above, the figures being referred to have very broad errors bars. They all have an expected outcome of a single nightly dose plasma levels of a formulation with immediate and modified portions. Since Liang teaches a single nightly dose as well as immediate and modified portions for its GHB composition, it is interpreted such that Liang meets these limitations. Additionally, Liang provides a GHB concentration vs time curve pharmacokinetic profiles from blood where the immediate release (IR) and (DR2) profiles are being shown. In a composition with IR and DR2 combined (which is taught by Liang), absent evidence of the contrary, the Liang pharmacokinetic profiles would be anticipatory over the instant claim figures. Regarding the “sodium oxybate” limitation, Liang teaches “sodium gamma-hydroxybutyrate (GHB or sodium oxybate)” (C1, lines 24-25), thus wherever Liang recites “sodium gamma-hydroxybutyrate”, “sodium oxybate” limitation is also met.  

Regarding claims 6-7, Liang teaches as discussed above. 
Regarding claims 10-12, Liang teaches “sodium gamma-hydroxybutyrate (GHB or sodium oxybate)” (C1, lines 24-25), thus wherever Liang recites “sodium gamma-hydroxybutyrate”, “sodium oxybate” limitation is also met. Liang teaches sodium gamma-hydroxybutyrate (table 2). 
Regarding claims 13-15, Liang teaches sachet formulation as discussed above. Liang also teaches “a powder can be taken as is, or preferably is stirred into a drink” (C6, lines 2-3) prior to “ingestion” (C5, lines 65-66). “Stirring into a drink” is interpreted as “mixing the pharmaceutical composition with water” and “pouring pharmaceutical composition from the sachet into a container containing the water” since the drink has to be in a container and comprise water. Regarding “being suspended in water” limitation, Liang teaches “suspending agents” to be in the composition (C6, lines 40-41), thus it is interpreted such that upon stirring it into the drink, suspension in water would be achieved. 
Regarding claims 16-17, Liang teaches “an immediate release component of gamma-hydroxybutyric acid, and one or more delayed/controlled release components of gamma-hydroxybutyric acid” (abstract). “Delayed/controlled release” is interpreted as “modified release”. 
Regarding claim 32, Liang teaches “an enteric coating comprising a pH sensitive material that dissolves in the duodenum” (claim 1) and Martin provides the evidence that “capsule will normally leave the stomach within four hours of swallowing” (page 2) so since duodenum comes 
Regarding claim 34, Liang teaches “wherein the first delayed release component releases GHB in the duodenum and comprises a GHB containing core surrounded by a barrier coat, which in turn is surrounded by an enteric coating comprising a pH sensitive material that dissolves in the duodenum” (claim 1) and Fallingborg provides the evidence that “The intraluminal pH is rapidly changed from highly acid in the stomach to about pH 6 in the duodenum” (abstract), thus Liang teaches a pH dissolution trigger of around 6 for a portion of gamma-hydroybutyrate.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Liang to achieve the instant invention. Even though the specific examples of Liang do not mention to treat a human subject particularly, one of ordinary skill in the art would utilize the instructions given by the specification of Liang (as described above) through experimentation and optimization and achieve the instant invention for use in a human subject in need of narcolepsy treatment. 

Claims 23, 25 and 29-30 in addition to claims 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang) and Andrea Marie Rourke et al (US 20110111027 A1, publication date: 05/12/2011) (Hereinafter Rourke). 

Regarding claims 29-30, Liang teaches “The immediate release cores in the pH sensitive delayed/controlled release particles of the current invention are made by techniques and equipment known in the art, for example… extrusion, … spheronization” (C8, lines 24-29) and “The granulates were extruded through a screen with a desirable pore size then spheronized to yield pellets” (example 2). 
Regarding claims 23 and 25, even though Liang teaches “the granulates were extruded through a screen with a desirable pore size then spheronized to yield pellets” (example 2), it doesn’t specify values. 
Rourke teaches a method for treating an individual afflicted with a condition treatable with gamma-hydroxybutyrate (GHB), the method comprising: administering an immediate release formulation for oral delivery of sodium oxybate (claim 36 of Rourke) wherein the condition is narcolepsy (claim 42 of Rourke). Rourke also teaches the dose to be a single dose (para 46, example 2). 
Regarding claims 23 and 25, Rourke teaches 75, 125, 180, 250, 420 and 850 µm (table 4C) for immediate-release formulation (table 4A). A specific example in the prior art which within a claimed range anticipates the range (MPEP 2131.03). Additionally, “About 270 microns” is anticipated by “250” (difference of 7.4%) and “about 140 microns” is taught by “125” (difference of 10%). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Liang and Rourke to achieve the instant invention. Rourke provides the motivation of “overcoming challenges in preparing solid unit dosage forms that are designed for immediate release of the sodium oxybate into the gastrointestinal tract of 
Maintained Rejection
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent 10952986 (copending Application No. 16420321) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Note that the claims of the reference application became patented.
Based on formerly, copending claims-
Instant claims 1, 8 and 10-12 are obviated by claims 23-24 of the reference application.
Instant claim 2 is obviated by claim 11 of the reference application. 
Instant claim 3 is obviated by claim 12 of the reference application. 
Instant claims 4 and 9 are obviated by claim 28 of the reference application.
Instant claim 5 is obviated by claim 26 of the reference application. 
Instant claims 6-7 are obviated by claim 27 of the reference application. 
Instant claims 13-15 are obviated by claims 29-31 of the reference application. 

It would have been obvious to one of ordinary skill in the art to have used the claims of the reference application to achieve the instant invention. The reference application claims teach all of the functional limitations of the instant invention claims.  

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 25-26, 67, 70 and 78 of copending Application No. 17178117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-17 are obviated by claims 1, 23, 25-26, 67, 70 and 78 of the reference application. 
It would have been obvious to one of ordinary skill in the art to have used the claims of the reference application to achieve the instant invention. The reference application claims teach all of the functional limitations of the instant invention claims.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14 and 18-20 of US Patent 11000498 (copending Application No. 16431219) (reference application) in view of Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1 and 5 are obviated by claims 11-12 of the reference application in combination with Liang teaching “sachet”. 

It would have been obvious to one of ordinary skill in the art to have combined the teachings of the claims of the reference application and Liang to achieve the instant invention. Liang provides the use of a sachet for the GHB formulation. One would incorporate the teachings of Liang into the teachings of the reference application claims with a reasonable expectation of success. 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-51 of copending Application No. 16987515 (reference application) in view of Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is obviated by claims 31, 36 and 49 of the reference application. 
Instant claim 5 is obviated by claim 37 of the reference application.
Instant claims 2-4 and 8-12 are obviated by claim 50 of the reference application. 
Instant claims 6-7 are obviated by claim 36 of the reference application.
Regarding claim 1, Liang teaches “sachet” as discussed above. 
It would have been obvious to one of ordinary skill in the art to have combined the teachings of the claims of the reference application and Liang to achieve the instant invention. Liang provides the use of a sachet for the GHB formulation. One would incorporate the teachings of Liang into the teachings of the reference application claims with a reasonable expectation of success. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 of copending Application No. 16804966 (reference application) in view of Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is obviated by claim 34 of the reference application. 
Regarding claim 1, Liang teaches “sachet” and “nightly” for the dose, as discussed above. 
It would have been obvious to one of ordinary skill in the art to have combined the teachings of the claims of the reference application and Liang to achieve the instant invention. Liang provides the use of a sachet for the GHB formulation. One would incorporate the teachings of Liang into the teachings of the reference application claims with a reasonable expectation of success. 
New Rejections – Necessitated by Applicant’s amendments/New Claims
	Applicant added new claims with new limitations that were not previously disclosed in the claims, such as “wherein a portion of the gamma-hydroybutyrate is released at a pH dissolution trigger of from 5.5 to 6.9” and “wherein the orally administered composition achieves a relative bioavailability (RBA) of greater than 80%” which necessitated further search and consideration. 

Claims 31 and 33-35 in addition to claims 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Likan Liang et al (US 8598191 B2, date of patent: 12/03/2013) (Hereinafter Liang) and Wolfgang Roth et al (US20090317355 A1, publication date: . 
Regarding claim 31, Liang teaches a method for the treatment of a subject in need of the effects of gamma-hydroxybutyric acid (GHB), comprising administering an effective amount of the oral dosage form of a GHB salt (claims 1 and 14 of Liang), wherein the treatment is for narcolepsy (C1, line 18). Liang also teaches the subject to be human (claim 15). Liang also teaches the treatment to be a once nightly dose for the oral delivery of one or more GHB salts (C2, lines 34-37). Liang also teaches that the GHB that is taken orally is released into the blood stream since Liang discloses GHB concentrations in the blood (example 8). Liang also teaches the composition to be in the form of a sachet (C5, line 48). Since sachet is itself a bag, for administration, the process would start with opening a sachet containing the pharmaceutical composition. Regarding the “inducing the human subject to sleep for at least six consecutive hours as a result of the orally administering and releasing” limitation, prior art device anticipates a claimed process if the device carries out the process during normal anticipation (MPEP 2112.02). There is no evidence that Liang doesn’t induce 6 consecutive hours of sleep. On the contrary, the whole idea of single nightly dosing regimen is interpreted such that the subject’s sleep is not disrupted. For instance, Liang recites “With the compositions of the present invention, a patient does not need to wake up at night to take a second dose then go back to sleep” (C2, lines 37-39). This suggests that the patients remain asleep for throughout the night which is interpreted as approximately 8 hours (average sleep time for humans). Regarding the “wherein a portion of the gamma-hydroybutyrate is released at a pH dissolution trigger of from 5.5 to 6.9” limitation, Liang teaches “wherein the first delayed release component releases GHB in the duodenum and comprises a GHB containing core surrounded by a barrier coat, which in 
Regarding claims 31 and 35, Liang does not teach “wherein the orally administered composition achieves a relative bioavailability (RBA) of greater than 80%”. 
Regarding claim 33, Liang doesn’t specifically teach “modified portion has release from 47% to 85% at 8 hours” limitation.
Regarding claim 31, Roth teaches abuse-resistant drug delivery compositions “for delivering a drug having potential for dose dumping in alcohol, related methods of preparing these dosage forms, and methods of treating a patient in need thereof comprising administering the inventive compositions to the patient” (abstract) wherein the composition includes gammahydroxybutyrate (para 2, claim 2). Roth teaches formulations that have relative bioavailability (RBA) of greater than 80% (para 185 table XXX). 
Regarding claim 35, Roth teaches RBA values ranging from 92% to 110% (para 185) with 90% confidence intervals of about 10% both ways. Thus, Roth teaches ranges cited above which cover the about 88% disclosed by the instant application. 
Regarding claim 33, Roth teaches “at least 60% to about 99% of the acetaminophen is released in vitro from the pharmaceutical compositions in about 6 hours to about 8.5 hours” (para 34). It is important to note that one would simply swap acetaminophen with gammahydroxybutyrate since it is provided as an option (claim 2 of Roth). Thus, Roth teaches a range that is overlapping with the instantly claimed range of from 47% to 85% at 8 hours. 
.  
Response to Arguments
Regarding Flamel, applicant argues that it is not eligible as prior art because suggests that it was an internal document. This argument is acknowledged but is not found persuasive. The examiner used the date that was provided in the slide deck as “June 2015”. Upon this argument, the examiner is now providing that there was a public publication date of 05/01/2015 (Jefferies, Flamel publication, https://www.jefferies.com/CMSFiles/Jefferies.com/files/Flamel.pdf) that is acquired from Google search.  This evidences that June 2015 was a reasonable publicly available date.  

Regarding Flamel, applicant argues “None of the References Teach "Inducing the Human Subject to Sleep for at least Six Consecutive Hours as a Result of the Orally Administering and The Releasing" in Patients with Narcolepsy”, applicant is reminded that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process” (MPEP 2112.02). Applicant’s argument of “"gist" or "idea" of once-nightly sleep is not the same as a specific number of consecutive hours of sleep”. The examiner does not simply provide a gist or an idea of a once-nightly sleep being same as a 6 hour sleep, evidence of the formulation still being in the bloodstream is provided suggesting that at least 6 hours of sleep is provided by Flamel. The burden is on the applicant to provide that the Flamel invention does not induce 6 hours of consecutive sleep as this would be expected from a formulation that allows for the active to stay present for 7 to 8 hours in the bloodstream.   
Regarding Flamel, applicant makes various arguments under “None of the References Teach the Relevant Information from Hours 1 to 7 of Figure 12, as recited in Claim 2”. This argument is acknowledged but is not found persuasive. Applicant assumes that Flamel needs to know the pharmacokinetic profile, and specific values such as Cmax etc. This is false. Instant claim 2 states “the composition yields a … curve depicted in figure 12”. This is simply the results of the specific features of the composition, meaning the curve is not something the Flamel 
Regarding applicant’s arguments of “None of the References Teach the Relevant Information from Hours 1-7 and 8-12 of Figure 13, as recited in Claim 3” and “None of the References Teach the Relevant Information from Hours 1-7 and 8-12 of Figure 90, as recited in Claim 4” are acknowledged but are not found persuasive. Applicant’s arguments are essentially revolve around Xyrem whereas Xyrem was also provided as an evidentiary reference. Applicant does not argue hoe Flamel doesn’t meet these limitations, absent evidence of the contrary. 
Regarding applicant’s argument of “Without Flamel, There Is No Teaching of the Claimed Particle Sizes by Xyrem or Biospace”, this argument is moot since Flamel rejection stands as explained above. 
Regarding Liang, applicant argues that “Liang Fails Teach "Inducing the Human Subject to Sleep for at least Six Consecutive Hours as a Result of the Orally Administering and The Releasing" in Patients with Narcolepsy” by mainly focusing on “Liang never administers the formulation to a human, but only dogs (canines)” and stating that “Since one of skill in the art would know that dogs/canines are a different size and weight than a human, and have different metabolism, there is no reasonable information provided by Liang regarding what happens in vivo in a human, or how many hours of sleep would be induced in a human”. This argument is 
Regarding “Liang Fails Teach a Relative Bioavailability (RBA) of greater than 80%, when Administered Approximately Two Hours after a Standardized Evening Meal, as Recited in Claim 31”, since this is a newly added limitation, it is now met as discussed above. 
Regarding “Liang Fails Teach a Release of Sodium Oxybate from the Modified Release Portion Starts after 5 Hours, as Recited in Claim 32”, it is explained above why this limitation is met. 
Regarding Liang and Rourke, applicant’s argument again revolves around Liang not teachings treating humans and dogs not being comparable, stating “The Applicant respectfully asserts that MPEP 2112.02 does not and cannot apply in the present case because the Liang reference is never administered the dosages to humans. Even taking Liang at face value, if the same formulation fed to dogs was hypothetically administered to humans, one of skill in the art would have no idea whether or not it would be effective due to differences in size, weight, metabolism, etc. There are simply too many variables and no predictability. The Office has cited no basis for asserting that GHB formulations apply the same to dogs and humans. Moreover, there is no basis for the Office asserting the observed physiological response (i.e., at least 6 hours of consecutive sleep in a human patient in need thereof) could in any way be predicted by Liang”. It is explained above how dogs are a relevant organism to study human diseases and that they can be directly extrapolated onto humans studies. Applicant would have to provide evidence 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613